Case 1:19-cv-03832-JPH-MJD Document 30 Filed 12/14/20 Page 1 of 5 PageID #: 113




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 AUSTIN BLAIZE,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03832-JPH-MJD
                                                       )
 PAUL TALBOT, et al.                                   )
                                                       )
                               Defendants.             )

       ORDER GRANTING UNOPPOSED MOTION FOR SUMMARY JUDGMENT
               AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Austin Blaize brought this action alleging that his Eighth Amendment right to be

 free from cruel and unusual punishment was violated by the defendants' deliberate indifference to

 his serious medical needs. The defendants have filed an unopposed motion for summary judgment,

 arguing that the action should be dismissed because Mr. Blaize did not exhaust his administrative

 remedies. For the reasons explained below, the motion for summary judgment is granted.

                                           I.
                               SUMMARY JUDGMENT STANDARD

        A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show



                                                  1
Case 1:19-cv-03832-JPH-MJD Document 30 Filed 12/14/20 Page 2 of 5 PageID #: 114




 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018). The Court views the record in the light most

 favorable to the non-moving party and draws all reasonable inferences in that party's favor. Skiba

 v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make

 credibility determinations on summary judgment because those tasks are left to the factfinder.

 Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited

 materials and need not "scour the record" for evidence that is potentially relevant to the summary

 judgment motion. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573−74 (7th Cir. 2017) (quotation

 marks omitted); see also Fed. R. Civ. P. 56(c)(3).

                                               II.
                                           BACKGROUND

         The Indiana Department of Correction ("IDOC") has an Offender Grievance Process that

 provides offenders with an opportunity to attempt to resolve grievances before filing suit in federal

 court. Dkt. 28-3. Each offender is advised of this policy and provided with a copy of the policy or

 instructed on how to access a copy of the policy. Dkt. 28-1, para. 6. Offenders are also provided

 with a copy, or access to a copy, of the IDOC Offender Handbook, which includes a section on

 the Offender Grievance Process. Id. Under the Offender Grievance Process, offender concerns

 relating to medical care and treatment are considered grievable issues. Id., at para.7.

                                                    2
Case 1:19-cv-03832-JPH-MJD Document 30 Filed 12/14/20 Page 3 of 5 PageID #: 115




         Since October 1, 2017, the Offender Grievance Process has consisted of the following

 steps: (1) a formal attempt to resolve a problem or concern following an unsuccessful attempt at

 an informal resolution; (2) a written appeal to the facility Warden or the Warden's designee; and

 (3) a written appeal to the IDOC Grievance Manager. Id. at para. 8. Exhaustion of administrative

 remedies within the IDOC requires offenders to properly complete each step of the Offender

 Grievance Process. Id. at para. 16. This means that the offender must properly complete the

 appropriate grievance forms and timely submit them to the correct people at each stage of the

 process, as outlined in the Offender Grievance Procedure. Id.

         Christina Conyers is employed as the Grievance Specialist at the Pendleton Correctional

 Facility, where Mr. Blaize is currently incarcerated. Id. at paras. 1-2. Ms. Conyers has reviewed

 Mr. Blaize's relevant grievance records and is familiar with the Indiana Department of Correction

 ("IDOC") Offender Grievance Process. Id. at paras. 3, 5, 17-18.

         Based on Ms. Conyers' review of Mr. Blaize's grievance records, it appears that he has

 failed to fully and timely complete the grievance process related to his complaints of deficient

 medical care in the fall of 2017. Id. at para. 18; dkt. 28-3. Mr. Blaize did not file any grievances

 whatsoever related to medical care during the relevant time period. Id. Mr. Blaize has filed a single

 grievance during his incarceration in December 2015, but that grievance does not concern medical

 care. Id.

                                               III.
                                           DISCUSSION

         The substantive law applicable to this motion for summary judgment is the Prison

 Litigation Reform Act ("PLRA"), which provides, "No action shall be brought with respect to

 prison conditions under section 1983 . . . until such administrative remedies as are available are

 exhausted." 42 U.S.C. § 1997e; see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

                                                  3
Case 1:19-cv-03832-JPH-MJD Document 30 Filed 12/14/20 Page 4 of 5 PageID #: 116




 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). The requirement to exhaust provides "that no one is entitled

 to judicial relief for a supposed or threatened injury until the prescribed administrative remedy has

 been exhausted." Woodford v. Ngo, 548 U.S. 81, 88-89 (2006) (citation omitted).

        Exhaustion of available administrative remedies "means using all steps that the agency

 holds out, and doing so properly (so that the agency addresses the issues on the merits)." Id. at 90.

 Proper use of the facility's grievance system requires a prisoner "to file complaints and appeals in

 the place, and at the time [as] the prison's administrative rules require." Pozo, 286 F.3d 1022, 1025

 (7th Cir. 2002).; see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Exhaustion is an

 affirmative defense, and the defendants in this case bear the burden of demonstrating that the

 plaintiff failed to exhaust all available administrative remedies before he filed this suit. Kaba v.

 Stepp, 458 F.3d 678, 680-81 (7th Cir. 2006).

        The defendants have presented uncontradicted evidence that Mr. Blaize failed to exhaust

 the administrative remedies available to him at the time he filed this complaint. Although

 Mr. Blaize was aware of the IDOC Inmate Grievance Process and had used it on a previous

 occasion, he has not submitted a grievance complaining about a lack of medical care during the

 time period relevant to this action. The consequence of these circumstances, in light of 42 U.S.C.

 § 1997e(a), is that the action should not have been brought and must now be dismissed without

 prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that "all dismissals under

 § 1997e(a) should be without prejudice.").




                                                  4
Case 1:19-cv-03832-JPH-MJD Document 30 Filed 12/14/20 Page 5 of 5 PageID #: 117




                                            IV.
                                        CONCLUSION

        For the reasons explained above, the defendants' motion for summary judgment, dkt. [26],

 is granted, and the action is dismissed without prejudice. Judgment consistent with this Order

 shall now issue.

 SO ORDERED.

 Date: 12/14/2020




 Distribution:

 AUSTIN BLAIZE
 252565
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Jarod Zimmerman
 KATZ KORIN CUNNINGHAM, P.C.
 jzimmerman@kkclegal.com




                                               5
